Citation Nr: 0613136	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  04-39 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The veteran served on active duty from February 1944 to 
October 1947.  

The veteran has claimed (see August 2003 written statement) 
that he was exposed to noise while stationed on a destroyer 
near a large gun.  The veteran's service personnel records 
reflect that he was stationed on USS Bush in April 1945 when 
the ship sunk due to enemy action to the northwest of 
Okinawa, Japan.

Private medical records reflect that the veteran first began 
seeking treatment for bilateral hearing loss in July 1993.  
The veteran stated (see November 2004 written statement) the 
first onset of bilateral hearing loss arose twenty years 
after separation and has gotten progressively worse.

In a June 2004 letter, the RO advised the veteran that a VA 
examination was scheduled to take place later that month.  
The veteran failed to report for the examination.  However, 
his representative stated (see April 2005 informal hearing 
presentation) that the veteran never received notice of the 
examination and would report for another examination if given 
notice.  Generally, when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  However, given 
the nature of the veteran's service during World War II, and 
his apparent willingness to be examined, this case is 
REMANDED back to the RO via the Appeals Management Center in 
Washington, DC for the following action:

1. Schedule a VA audiological examination 
to determine the nature and etiology of 
the veteran's bilateral hearing loss.  The 
examiner should review the claims folder 
in conjunction with the examination and 
answer the following questions:

	a.  Does the veteran currently have 
bilateral hearing loss?

	b.  If the veteran currently has 
bilateral hearing loss, is it at least 
as likely as not (probability of 50 
percent or more) that the bilateral 
hearing loss is related to the noise 
exposure claimed to have been incurred 
during active service?

2.  Review the examination report and if 
it is inadequate for any reason, return it 
for revision.

3.  Thereafter, if the claim on appeal 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case which summarizes the 
evidence and analyzes all pertinent legal 
authority.  Allow appropriate time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

